RESOLUTION OF

AMS HEALTH SCIENCES, INC.




A RESOLUTION OF AMS HEALTH SCIENCES, INC. IMPLEMENTING THE ORDERS OF THE UNITED
STATES BANKRUPTCY COURT BY APPROVING THE CERTIFICATE OF AMENDMENT TO CHANGE THE
NAME OF THE COMPANY TO JACOB ACQUISITION CORPORATION, AND NAME OF REGISTERED
AGENT, SIMULTANEOUS WITH THE ISSUANCE OF 25,000,000 RESTRICTED COMMON SHARES TO
IACE INVESTMENTS II, INC., THE ISSUANCE OF 6,000,000 COMMON SHARES TO A CERTAIN
GROUP OF INVESTORS AS DESCRIBED BELOW, THE ISSUANCE OF 50,000 COMMON SHARES TO
THE LIQUIDATING TRUSTEE, AND  THE ISSUANCE OF 100 COMMON SHARES TO EACH ALLOWED
CLASS 6 AND 7 GENERAL UNSECURED CREDITORS.




WHEREAS, pursuant to the Order Confirming Debtor’s First Amended Plan of
Reorganization, the following actions were directed to be taken prior to the
Effective Date of the Plan and prior to the Company ceasing operations or
transfer of assets, to-wit:




(i)

The Company shall issue the following:




(a)

25,000,000 shares of restricted common stock to the IACE Investments II, Inc.,
which stock certificate shall bear the following restrictive legend, to-wit:




“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or under the
securities laws of any state.  These securities are “restricted securities”
within the meaning of Rule 144 promulgated under the Securities Act. The
securities have been acquired for investment and may not be sold or transferred
without complying with Rule 144 in the absence of an effective registration or
an available exemption from registration under the Securities Act and applicable
state statutes.”




(b)

Issue a total of 50,000 common shares to the Liquidating Trustee, issued under
Section 1145 of the Bankruptcy Code, which exempts the securities from
registration under Section 5 of the Securities Act of 1933 and State Regulation;
and




(c)

Issue 100 common shares to each Holder of a Class 6 and Class 7 Claim, issued
under Section 1145 of the Bankruptcy Code, which exempts the securities from
registration under Section 5 of the





Securities Act of 1933 and State Regulation; and




(d)

Issue 6,000,000 shares of common stock to the entities or persons listed in
Exhibit “C” of this Resolution, and




WHEREAS, shareholder approval is not required by virtue of the Order of the
Bankruptcy Court, a copy of which is attached as Exhibit “A”.




NOW, THEREFORE, BE IT RESOLVED by the Board of Directors that the Articles of
Incorporation be and hereby are amended by deleting paragraph FIRST and
replacing it with the following new paragraph FIRST:




FIRST: The name of the Corporation is Jacob Acquisition Corporation.




BE IT FURTHER RESOLVED that the Articles of Incorporation be and hereby are
amended by deleting paragraph SECOND and replacing it with the following new
paragraph SECOND:




SECOND: the Company’s registered office in the State of Oklahoma is 115 SW 89th
St., Oklahoma City, OK 73139-8504. The name of the registered agent is National
Registered Agents, Inc. of OK.




BE IT FURTHER RESOLVED that:




(a)

Company shall issue, and its transfer agent is hereby authorized and directed to
issue, 25,000,000 shares of restricted common stock to IACE Investments II,
Inc., as set forth in Exhibit “B”, which shall bear the following restrictive
legend, to-wit:




“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or under the
securities laws of any state.  These securities are “restricted securities”
within the meaning of Rule 144 promulgated under the Securities Act. The
securities have been acquired for investment and may not be sold or transferred
without complying with Rule 144 in the absence of an effective registration or
an available exemption from registration under the Securities Act and applicable
state statutes.”




(b)

Company shall issue and its transfer agent is hereby authorized and directed to
issue 6,000,000 common shares as set forth in Exhibit “C”, issued under Section
1145 of the Bankruptcy Code, which exempts the securities from registration
under Section 5 of the Securities Act of 1933 and State Regulation; and








(c)

Company shall issue, and its transfer agent is hereby authorized and directed to
issue 50,000 common shares to the Liquidating Trustee, as set forth in Exhibit
“D”, issued under Section 1145 of the Bankruptcy Code, which exempts the
securities from registration under Section 5 of the Securities Act of 1933 and
State Regulation; and




(d)

Company shall issue, and its transfer agent is hereby authorized and directed to
issue, 100 shares of common stock to each of the creditors named in Exhibit “E”,
issued under Section 1145 of the Bankruptcy Code, which exempts the securities
from registration under Section 5 of the Securities Act of 1933 and State
Regulation; and




(e)

The Issuance of the shares above shall be deemed to have occurred as provided in
the Plan of Reorganization.  These new shares shall not be subject to the
reverse stock split of previously issued and outstanding common stock as also
provided for in the Plan of Reorganization.




PASSED AND APPROVED on this ___day of July, 2008.







________________________________

Dr. Jerry Grizzle  President,

Chief Executive Officer and Director











Exhibit “B”




Contributor shall receive 25,000,000 restricted shares of common stock:




IACE Investments Two, Inc.

c/o Heskett & Heskett

501 S. Johnstone Avenue, Suite 501

Bartlesville, Oklahoma 74003














Exhibit “C”







6,000,000 shares issued pursuant to 1145 of the Bankruptcy Code to the following
names/entities or their successors or assigns:




Name

Number of Shares

 




1. Ruth Shepley

1,500,000

 

501 S. Johnstone Ave

Suite 501

Bartlesville, OK 74003




2. Kimberly Gafford

1,500,000

501 S. Johnstone Ave

Suite 501

Bartlesville, OK 74003




3. Cheryl Clark

1,500,000

501 S. Johnstone Ave

Suite 501

Bartlesville, OK 74003




4. Annabella Smith

1,500,000

501 S. Johnstone Ave

Suite 501

Bartlesville, OK 74003





Exhibit “D”




Liquidating Trustee- 50,000 shares of common stock.







NEED CONTACT INFO














Exhibit “E”




100 shares of common stock to the following:           




List of 200 class 6 and class 7 creditors provided in Plan.



